EXHIBIT 99.1 Positive Clinical Results for Fantom San Diego, California and Sydney, Australia (Wednesday, 18 May 2016, AEST) – At the Paris Course on Revascularization (“EuroPCR”) being held this week in Paris, France, REVA Medical, Inc. (ASX: RVA) (“REVA” or the “Company”) announced positive six-month results from the first cohort of patients in the Company’s FANTOM II clinical trial. The Company had previously announced very good acute results from the trial. The FANTOM II trial is evaluating the safety and performance of the Fantom® sirolimus-eluting bioresorbable coronary scaffold, which was implanted in 240 patients in two cohorts between March 2015 and March 2016.
